Exhibit 10.54

NETGEAR, INC.

AMENDMENT TO EMPLOYMENT AGREEMENT

This amendment (the “Amendment”) is made by and between Michael Werdann (the
“Executive”) and NETGEAR, Inc. (the “Company” and together with the Executive
hereinafter collectively referred to as the “Parties”) on December 30, 2008.

W I T N E S S E T H:

WHEREAS, the Parties previously entered into an employment agreement, dated
November 3, 2003 (the “Agreement”); and

WHEREAS, the Parties wish to amend the Agreement, and bring certain terms into
documentary compliance with Section 409A of the Internal Revenue Code and the
final regulations and other official guidance thereunder (“Section 409A”) so as
to avoid the imposition of any additional tax under Section 409A, as set forth
below.

NOW, THEREFORE, for good and valuable consideration, Executive and the Company
agree that the Agreement is hereby amended as follows:

1. Release and Timing of Payments. Section 6 of the Agreement in hereby amended
to add a new sub-section (c) thereunder as follows:

“(b) Timing of Release. The receipt of any severance benefits pursuant to
Section 6(a) will be subject to Executive signing and not revoking a standard
release of claims agreement (the “Release”), and provided that such Release is
effective within 60 days following the termination of employment or such earlier
period as required by the Release. To become effective, the Release must be
executed by the Executive and any revocation periods (as required by statute,
regulation, or otherwise) must have expired without the Executive having revoked
the Release. In addition, no severance will be paid or provided until the
Release actually becomes effective.”

2. Code Section 409A. A new Section 21 is hereby added with the following:

“21. Code Section 409A.

(a) Notwithstanding anything to the contrary in this Agreement, no Deferred
Payments (as defined below) shall be payable until Executive has a “separation
from service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the final regulations and official guidance
thereunder (together, “Section 409A”). Similarly, no severance payable to
Executive, if any, pursuant to this Agreement that would otherwise be exempt
from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) shall
be payable until Executive has a “separation from service” within the meaning of
Section 409A.



--------------------------------------------------------------------------------

(b) Any severance payments or benefits under this Agreement that would be
considered Deferred Payments will be paid on, or, in the case of installments,
will not commence until, the 60th day following Executive’s separation from
service, or, if later, such time as required by Section 21(c). Any installment
payments that would have been made to Executive during the 60 day period
immediately following Executive’s separation from service but for the preceding
sentence will be paid to Executive on the 60th day following the Executive’s
separation from service and the remaining payments shall be made as provided in
this Agreement.

(c) Further, if Executive is a “specified employee” within the meaning of
Section 409A at the time of Executive’s separation from service (other than due
to death), and the severance payments and benefits payable to Executive, if any,
pursuant to the Agreement, when considered together with any other severance
payments or separation benefits, are considered deferred compensation under
Section 409A (together, the “Deferred Payments”), such Deferred Payments that
are otherwise payable within the first 6 months following Executive’s separation
from service will become payable on the first payroll date that occurs on or
after the date 6 months and 1 day following the date of Executive’s separation
from service. All subsequent Deferred Payments, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if Executive dies following
Executive’s separation from service but prior to the 6 month anniversary of
Executive’s separation from service (or any later delay date), then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Executive’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
the Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

(d) Any severance payment that qualifies as a payment made as a result of an
involuntary separation from service pursuant to Section 1.409A-1(b)(9)(iii) of
the Treasury Regulations that does not exceed the Section 409A Limit shall not
constitute Deferred Payments for purposes of the Agreement. For purposes of this
section (d), “Section 409A Limit” will mean the lesser of 2 times:
(i) Executive’s annualized compensation based upon the annual rate of pay paid
to Executive during the taxable year preceding the taxable year of Executive’s
separation from service as determined under Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which Executive’s employment is terminated.

(e) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
under the Agreement will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply.
Executive and the Company agree to work together in good faith to consider
amendments to the Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.”

3. Full Force and Effect. To the extent not expressly amended hereby, the
Agreement shall remain in full force and effect.

4. Entire Agreement. This Amendment and the Agreement constitute the full and
entire understanding and agreement between the Parties with regard to the
subjects hereof and thereof.



--------------------------------------------------------------------------------

5. Successors and Assigns. This Amendment and the rights and obligations of the
parties hereunder shall inure to the benefit of, and be binding upon, their
respective successors, assigns, and legal representatives.

6. Governing Law. This Amendment will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).

 

oOo



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of the day and year set forth
above.

 

COMPANY     NETGEAR, INC.       By:   /s/ Patrick C.S. Lo       Title:   CEO    
  Date:   12/23/08 EXECUTIVE           By:   /s/ Michael Werdann       Title:  
VP Sales, Americas       Date:   12/30/08